Name: 84/128/EEC: Commission Decision of 29 February 1984 on establishing an Industrial Research and Development Advisory Committee (IRDAC)
 Type: Decision
 Subject Matter: research and intellectual property;  industrial structures and policy;  European Union law;  EU institutions and European civil service
 Date Published: 1984-03-08

 Avis juridique important|31984D012884/128/EEC: Commission Decision of 29 February 1984 on establishing an Industrial Research and Development Advisory Committee (IRDAC) Official Journal L 066 , 08/03/1984 P. 0030 - 0031 Finnish special edition: Chapter 13 Volume 13 P. 0190 Spanish special edition: Chapter 16 Volume 1 P. 0183 Swedish special edition: Chapter 13 Volume 13 P. 0190 Portuguese special edition Chapter 16 Volume 1 P. 0183 *****COMMISSION DECISION of 29 February 1984 on establishing an Industrial Research and Development Advisory Committee (IRDAC) (84/128/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the promotion of European industrial competitiveness is one of the major goals of the framework programme; Whereas a permanent dialogue between industry and the Commission is important; Whereas industrial research and development influence working conditions and employment; Whereas, by Decision 78/636/EEC (1), the Commission established the Advisory Committee on Industrial Research and Development (CORDI); Whereas experience has shown that it is appropriate to adjust the consultative system to the new guidelines and policy requirements in the field of science and technology, HAS DECIDED AS FOLLOWS: Article 1 An Industrial Research and Development Advisory Committee (IRDAC), hereinafter referred to as 'the Committee', is hereby established and attached to the Commission. Article 2 1. Either on its own initiative or at the Commission's request, the Committee shall advise the Commission in the preparation and implementation of Community policy in regard to industrial research and development, including the industrial and social impact thereof. In particular, it shall contribute to analyzing the Community's needs and opportunities in the field and provide the Commission with appropriate information on research and development in industry. At the Commission's request the Committee shall advise the Commission on those aspects of other Community initiatives which are relevant to industrial research and development. 2. In order to perform the tasks set out in paragraph 1, the Committee shall: - give opinions or make reports to the Commission in the framework of general problems connected with industrial research and development not specific to a single sector, - exchange information with the Commission on the impact of initiatives at Community level which affect industrial research and development. Article 3 1. The Committee shall be composed of 12 members with substantial experience in research and development work in industrial undertakings, research institutes or other organizations involved in work related to industrial research and development who shall be appointed by the Commission in a personal capacity. 2. In order to ensure continuity with the previous work of CORDI, to facilitate the exchange of information, as well as adequately to take into account the interests of the European organizations competent in the field of industrial research and development, namely: - the Union of Industries of the European Community (UNICE), - the European Centre for Public Enterprise (ECPE), - the Federation of European Industrial Cooperative Research Organizations (FEICRO), - the European Trade Union Confederation (ETUC), the Committee shall include in addition four members appointed by the Commission after consultation with these organizations. 3. A list of Committee members shall be published by the Commission in the Official Journal of the European Communities. Article 4 1. The term of office for a Committee member shall be three years and may not be renewed for members mentioned in Article 3 (1). Members of the Committee shall remain in office until such time as they are replaced. 2. The functions which are exercised shall not be subject to remuneration; travel and living expenses relating to Committee and working groups' meetings shall be covered by the Commission pursuant to the administrative provisions currently in force. Article 5 1. The Committee shall elect a chairman from among its members. The chairman shall be elected by a two-thirds majority of members present, a minimum of seven favourable votes being required. 2. A vice-chairman shall be elected, subject to the same requirements as to majority and under the same conditions, and shall deputize for the chairman in case of absence. 3. The organization of the Committee's work and its secretarial arrangements shall be the responsibility of the Commission, working closely with the chairman. Article 6 1. The Committee shall normally meet at the place where the Commission has its seat and upon being convened by the Commission. 2. The Committee may set up working groups. 3. Representatives of the Commission shall have the right to take part in meetings of the Committee and of its working groups. 4. The Committee and the working groups may invite any person with special qualifications in respect of an item on the agenda to participate in their work as an expert. Such experts shall participate only in the discussions of the items on account of which they were invited. Article 7 The Committee shall adopt its own rules of procedure. Article 8 Without prejudice to the provisions of Article 214 of the Treaty, members of the Committee are required not to disclose any information which comes to their attention through the work of the Committee or its working groups, where the Commission informs them that an opinion or a topic bears upon a question of a confidential nature. In such cases, only members of the Committee and representatives of the Commission may take part in meetings. Article 9 Decision 78/636/EEC is hereby repealed. Article 10 This Decision shall apply with effect from 1 January 1984. Done at Brussels, 29 February 1984. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 203, 27. 7. 1978, p. 36.